Citation Nr: 9932530	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-50 157	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Evaluation of left acromioclavicular separation, currently 
rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1984 to 
July 1994.  

This appeal arises from a May 1995 rating action of the New 
York, New York, regional office (RO).  In that decision, the 
RO, in pertinent part, denied service connection for a knee 
disability and for a chronic headache disorder.  By the May 
1995 rating action, the RO also granted service connection 
for left acromioclavicular (AC) separation and assigned a 
10 percent evaluation, effective from July 13, 1994.  The 
case was, thereafter, transferred to the Roanoke, Virginia, 
RO.  

In June 1998, the Board of Veterans' Appeals (Board) denied 
the veteran's claims of entitlement to service connection for 
a knee disability and for a chronic headache disorder.  The 
Board remanded the veteran's rating claim to the RO for 
further evidentiary development.  (The Board previously 
characterized this rating claim as entitlement to an 
increased rating.  However, because this appeal originates 
from an original award, it is best described as an evaluation 
of an original rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).)


FINDING OF FACT

The veteran's service-connected left AC separation is 
manifested by complaints of pain and by some limitation of 
motion and tenderness over the joint.  Functional losses 
experienced as a result of adverse symptoms do not equate to 
limitation of motion at the shoulder level.  



CONCLUSION OF LAW

A rating greater than 10 percent for service-connected left 
AC separation is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40; 4.71a, Codes 5201, 5203 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

According to the veteran's service medical records, on a 
prescreening form dated in June 1984, the veteran denied ever 
having experienced, or experiencing at that time, any painful 
or "trick" joints or loss of movement in any joint.  At the 
enlistment examination which was conducted almost one week 
later in July 1984, the veteran stated that, in January 1984, 
he had sustained a separation of his left AC joint.  This 
abnormality was noted on the report of the enlistment 
examination.  The veteran was referred to the orthopedic 
clinic, where he explained that, while playing football, he 
separated his left shoulder and underwent conservative 
treatment.  Examination of the veteran's left shoulder at the 
orthopedic clinic in July 1984 demonstrated no gross 
abnormality and complete range of motion.  X-rays taken of 
the veteran's left shoulder were negative.  The veteran was 
found to have a healed sprain of his left shoulder, and his 
prognosis was described as good.  

In December 1989, the veteran sought treatment for complaints 
of left shoulder pain, as well as pain in left side of the 
top of his sternum.  Physical examination demonstrated full 
range of motion, no swelling, tenderness with extension of 
the arm, and tenderness to palpation at the left sternal 
border.  One-and-a-half weeks later, the veteran reported no 
improvement in his left shoulder pain.  Physical examination 
demonstrated no swelling or effusion, no palpable deformity, 
tenderness with abduction, and full range of motion of the 
shoulder.  X-rays taken of the veteran's left shoulder showed 
no significant abnormalities.  The impression of left 
shoulder pain of unknown etiology was given.  Approximately 
one week later, the veteran continued to complain of left 
shoulder pain.  Physical examination of the veteran's left 
shoulder at that time demonstrated full range of motion and 
tenderness on extension.  A notation was made that the 
veteran had degenerative joint disease affecting both his AC 
and sternoclavicular (SC) joints of his left shoulder.  

Thereafter, in March, April, and May 1990, the veteran was 
treated for chronic recurrent left shoulder pain.  A May 1990 
record noted that the veteran had full range of motion of his 
left shoulder with pain and provided the assessment of a 
grade I left AC separation with mild post-traumatic 
degenerative joint disease and with functional loss as well 
as a recurrent left SC subluxation with degenerative change.  
However, x-rays taken of the veteran's shoulders in May 1990 
showed no definite evidence of any abnormality of the SC 
joints and indicated that the left AC joint was "at least" 
two millimeters wider than the right (which the radiologist 
explained was suggestive of separation).  No other changes of 
the veteran's AC joints were noted.  

Service medical records dated in June 1990 indicate that the 
veteran reported relief of his left SC joint pain but 
continued to complain of left AC pain, weakness, and popping.  
Additionally, the veteran reported that his symptoms were 
relieved by rest but were aggravated by work.  Three days 
later, the veteran complained of intermittent pain in his 
left SC joint, as well as a popping sensation in his left AC 
joint.  Physical examination demonstrated normal range of 
motion and crepitus of the left AC joint.  The military 
physician concluded that "[t]his is a serious 
situation . . . [and that the veteran] basically needs some 
rest for . . . [his] left SC and AC joints.  

Subsequently prepared reports, dated from August to October 
1990, reflect monthly treatment for continued complaints of 
left shoulder pain.  A periodic in-service examination 
conducted in February 1991 showed no findings of a left 
shoulder disability.  Additional service medical records 
dated from May to October 1991 reflect almost monthly 
complaints of left shoulder pain.  X-rays taken of the 
veteran's left shoulder in May 1991 were within normal limits 
and showed no significant abnormalities.  An examination 
completed on the veteran's left shoulder in October 1991 
demonstrated full range of motion and crepitus.  

In October and November 1992, the veteran was treated for 
left shoulder pain.  October 1992 examinations demonstrated 
full range of motion, essentially normal strength, some 
tenderness to the AC bursa region, and minimal crepitus of 
the AC joint.  The assessment of left shoulder strain was 
given.  Subsequently, a radiologist concluded that changes of 
minimal AC separation on the left versus a normal variant 
could not be excluded.  

Subsequent service medical records dated from June to 
December 1993 reflect approximately monthly treatment for 
complaints of left shoulder pain.  Examination of the 
veteran's left shoulder in June 1993 demonstrated full active 
range of motion as well as no deformity or discoloration.  
Assessments of possible degenerative joint disease changes in 
the left shoulder as well as costochondritis were given.  
X-rays then taken of the veteran's shoulders reflected that 
there had been no significant change since the October 1992 
radiographic study.  The radiologist who reviewed the June 
1993 x-rays specifically stated that the radiographic films 
of the veteran's left shoulder appeared to be within normal 
limits.  

A July 1993 examination of the veteran's left shoulder 
revealed full range of motion and 5/5 strength.  The 
examining physician noted that x-rays were negative for 
degenerative joint disease.  Examination of the veteran's 
left shoulder in August 1993 revealed full range of motion 
and no swelling.  X-rays taken of the veteran's left shoulder 
in that month, when compared to the June 1993 radiographic 
films, showed no significant radiographic abnormality.  A 
triphasic bone scan completed on both of the veteran's 
shoulders in August 1993 showed no significant abnormality.  

At a separation examination which was conducted in May 1994, 
the veteran reported that he had at time, or had previously 
had, arthritis and deformity of his left shoulder.  The 
report of the evaluation indicated that the veteran had a 
profile for left shoulder pain.  

The veteran was discharged from active military duty in July 
1994.  Two months later, he underwent a VA joints 
examination.  At that time, he reported that, despite having 
received a series of steroid injections and physical therapy, 
he continued to experience chronic left shoulder pain which 
worsened with movements of the joint.  Evaluation of the 
veteran's left shoulder demonstrated tenderness of the 
anterior aspect of the left SC joint, the superior aspect of 
the left AC joint, all facets of the left greater tuberosity, 
the left coracoid process, and the left bicipital tendon; the 
presence of a negative left drop-on sign; and ranges of 
motion which were within normal limits.  X-rays taken of the 
veteran's left shoulder were negative for any soft tissue, 
osseous, or articular pathology and showed good preservation 
of visualized joint spaces and no evidence of old or recent 
fractures or dislocations.  The examiner diagnosed left 
shoulder pain secondary to concomitant left rotator cuff 
tendinitis and left bicipital tenosynovitis.  

After reviewing this evidence (i.e., the service medical 
records as well as the report of the September 1994 VA joints 
examination), the RO, in the May 1995 rating action, granted 
service connection for left AC separation and assigned a 
10 percent evaluation for this disability, effective from 
July 13, 1994.  According to the rating decision, the RO, in 
assigning this compensable evaluation, considered the 
veteran's service-connected left shoulder disability as 
representative of impairment of the clavicle or scapula 
(under Diagnostic Code 5203).  Following notification of this 
decision, the veteran perfected a timely appeal with respect 
to the issue of the evaluation of his service-connected left 
shoulder disability.  Because the veteran has appealed from 
an initial award, consideration will be given to whether a 
rating greater than 10 percent for his service-connected left 
AC separation was warranted for any period of time during the 
pendency of his claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

As already noted, the veteran's AC separation is evaluated 
under the diagnostic code which rates impairment of the 
clavicle or scapula.  According to this code, evidence of 
malunion of the clavicle or scapula will result in the 
assignment of a 10 percent disability rating.  Evidence of 
nonunion of the clavicle or scapula without loose movement 
also warrants the assignment of a 10 percent disability 
evaluation.  Furthermore, evidence of nonunion of the 
clavicle or scapula with loose movement will result in the 
assignment of a 20 percent disability rating.  Evidence of 
dislocation of the clavicle or scapula warrants the 
assignment of a 20 percent disability evaluation.  Absent 
such problems, impairment of function of the joint is to be 
evaluated.  38 C.F.R. § 4.71a, Code 5203 (1999).  

Additionally, the Board notes that evidence of limitation of 
motion of the minor arm at the shoulder level warrants the 
assignment of a 20 percent rating (also 20 percent for the 
major arm).  38 C.F.R. § 4.71a, Code 5201 (1999).  
Furthermore, evidence of limitation of motion of the minor 
arm to midway between the side and the shoulder level will 
result in the assignment of a 20 percent disability 
evaluation (30 percent for the major arm).  Id.  Evidence of 
limitation of motion of the minor arm to 25 degrees from the 
side requires the assignment of a 30 percent disability 
rating (40 percent for the major arm).  Id.  

In the notice of disagreement which was received at the RO in 
March 1996 the veteran contended that his service-connected 
left shoulder disability should be defined as degenerative 
joint disease.  In the substantive appeal which was received 
at the RO in November 1996, the veteran reiterated his 
assertions that his left shoulder disability was incorrectly 
diagnosed and that his complaints were consistent with a 
diagnosis of degenerative joint disease.  In addition, the 
veteran maintained that the cortisone shots he was taking 
were not relieving his symptoms.  

Additional pertinent medical records received during the 
current appeal indicate that, in October 1996, the veteran 
was afforded another VA joints examination.  At that time, he 
reported that lifting 10 to 20 pounds with his shoulder 
caused intermittent cracking and popping of the AC and SC 
joints as well as night pain.  Examination of the veteran's 
left shoulder demonstrated mild protrusion at the SC joint, 
mild AC grinding with abduction, and no swelling.  Range of 
motion of the veteran's left shoulder included forward 
flexion of 180 degrees, reverse flexion of 45 degrees, 
abduction of 180 degrees, and adduction of 20 degrees.  
Impingement was minimal.  Strength and sensation were full.  
X-rays taken of the veteran's left shoulder were negative.  
The examiner nevertheless diagnosed arthritis of the AC and 
SC joints of the left shoulder.  

Subsequently, at an orthopedic examination conducted in March 
1999, the veteran complained of left shoulder pain.  He 
reported that his shoulder had "full" range of motion but 
sometimes "locks up."  Evaluation of the veteran's left 
shoulder demonstrated tenderness over the AC and SC joints, 
massive deltoid biceps and triceps development, no abnormal 
motion of the shoulder (i.e., no instability), the ability to 
initiate abduction and external rotation against significant 
resistance without apparent pain.  Range of motion of the 
veteran's left shoulder included active flexion to 
130 degrees, passive flexion to 135 degrees (which caused 
some pain), active abduction to 135 degrees (with pain), 
passive abduction to 155 degrees, active extension to 
65 degrees, passive extension to 75 degrees, active and 
passive internal rotation of 90 degrees, and active and 
passive external rotation of 35 degrees.  

X-rays taken of the veteran's left shoulder, including the SC 
joint, revealed normal AC glenohumeral and SC joints, no 
calcification in the area of the rotator cuff, and no bony 
abnormalities.  The examiner, who noted that he had reviewed 
the veteran's medical records prior to the examination, 
concluded that the veteran exhibited no abnormal motion of 
his clavicle or scapula and provided the impression of 
complaints of left shoulder pain without objective medical 
findings.  

The Board acknowledges the veteran's repeated complaints of 
left shoulder pain as well as his assertions that his 
service-connected left shoulder disability should be 
characterized as degenerative joint disease.  In this regard, 
the Board notes that, although degenerative joint disease of 
the veteran's left shoulder was initially suspected, such 
pathology was not confirmed on the multiple radiographic 
evaluations completed on this joint.  In particular, 
according to the service medical records, x-rays taken of the 
veteran's left shoulder in June 1990 showed no abnormalities 
except for an articular surface of the left clavicle which 
appeared to be slightly irregular with some sclerotic 
changes.

Significantly, subsequent x-rays taken of the veteran's left 
shoulder in May 1991, October 1992, June 1993, July 1993, and 
August 1993 were within normal limits and negative for 
degenerative joint disease.  Moreover, a triphasic bone scan 
completed in August 1993 showed no significant abnormality.  
Additional radiographic films, including those taken of the 
veteran's left shoulder at the September 1994 and October 
1996 VA joints examinations and the March 1999 orthopedic 
evaluation, were also negative for degenerative joint 
disease.  Based upon this medical evidence, the Board 
concludes that the veteran does not have degenerative joint 
disease of his AC joint, especially since none was confirmed 
on x-ray.  See 38 C.F.R. § 4.71a, Code 5003 (1999) (arthritis 
is ratable only when established by x-ray findings).

The recent medical examinations of the veteran's left 
shoulder have demonstrated limitation of motion, mild AC 
grinding with abduction, minimal impingement, tenderness over 
the AC and SC joints, massive deltoid biceps and triceps 
development, no swelling, full strength and sensation, no 
instability, and the ability to initiate abduction and 
external rotation against significant resistance without 
apparent pain.  Moreover, as the Board has discussed, recent 
radiographic films taken of the veteran's left shoulder have 
been negative.  

Without evidence of nonunion of the veteran's left clavicle 
or scapula with loose movement or evidence of dislocation of 
either his left clavicle or scapula, a higher rating of 
20 percent for his service-connected left shoulder disability 
cannot be awarded under Code 5203.  See 38 C.F.R. § 4.71a, 
Code 5203 (1999).  

The Board acknowledges that the range of motion shown at the 
March 1999 orthopedic examination reflects some limitation of 
the veteran's left shoulder when compared with the range of 
motion shown at the October 1996 VA joints examination.  
Significantly, however, even the range of motion of the 
veteran's left upper extremity shown at the March 1999 
evaluation does not reflect that the veteran's left arm is 
limited in motion to his shoulder level.  Consequently, a 
20 percent rating for the veteran's service-connected left 
shoulder disability cannot be assigned based upon limitation 
of motion of his left arm.  See 38 C.F.R. § 4.71a, Code 5201 
(1999).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, 
38 C.F.R. § 4.40, this provision is qualified by specific 
rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Code 5203 contemplate limitation of 
motion (in particular, nonunion of the clavicle or scapula 
with or without loose movement).  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) requires 
that problems such as pain on use be specifically considered 
by any examiner charged with evaluating the veteran's 
disability.  In this regard, the Board notes that recent 
examination findings clearly indicate that the veteran does 
not experience problems with pain until motion reaches a 
point well above the shoulder level.  Recent medical 
evaluations have shown massive deltoid biceps and triceps 
development, no swelling, full strength and sensation, no 
instability, and the ability to initiate abduction and 
external rotation against significant resistance without 
apparent pain. Significantly, such findings do not suggest 
disuse due to pain.  While the veteran no doubt has pain with 
use, pain to the degree necessary to assign a higher rating 
has not been shown.  To assign an increased rating merely 
because he has pain on use would run contrary to the 
examiner's relatively negative left shoulder findings.  The 
provisions of § 4.40 require that pain be considered when 
assigning a rating under the schedular criteria, but only to 
the extent that there is adequate pathology to support such a 
finding.  Given the minimal problems shown on examination, 
the Board finds that the pain experienced by the veteran does 
not rise to the level of functional debility contemplated by 
the criteria for the next higher rating.  Such a conclusion 
is supported by the recent clinical impression of complaints 
of pain without objective medical findings.  

Consequently, the Board concludes that the evidence does not 
support a rating greater than 10 percent for the 
service-connected left AC separation.  In addition, the Board 
concludes, for the reasons set out above, that a rating 
greater than 10 percent for this service-connected disability 
is not warranted at any time during the pendency of this 
claim.  See Fenderson, supra.  


ORDER

A rating greater than 10 percent for left AC separation is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

